Citation Nr: 0115840	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  01-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE


Entitlement to an earlier effective date prior to January 31, 
2001 for an award of a total disability rating for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from June 1941 to August 1946.

The appeal arises from the April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, granting, in pertinent part, a 
total disability rating based on individual unemployability 
due to service-connected disabilities effective from January 
31, 2000.  The veteran appealed for an earlier effective date 
of award of that benefit.  


FINDINGS OF FACT

1.  The veteran has multiple service connected disabilities 
which have been evaluated in combination as 90 percent 
disabling since 1949.  

2.  A Board decision in October 1993 denied increased ratings 
for two of the veteran's service connected disorders.

3.  On December 14, 1993, the Board received the veteran's 
request for reconsideration of the October 1993 Board 
decision, and the request for reconsideration was denied by 
the Board in March 1994.  

4.  The December 14, 1993 request for reconsideration 
included a claim for a total rating for compensation purposes 
based on individual unemployability, which claim was 
unadjudicated and in an open status at the time of the April 
2000 rating decision.  
  





CONCLUSION OF LAW

An earlier effective date of award of a total rating for 
compensation purposes based  on individual unemployability is 
warranted effective December 14, 1993, the date of receipt of 
the claim.  38 U.S.C.A. § 5010 (a), (b) (2) (West 1991 and 
Supp 2000); 38 C.F.R. § 3.400 (o) (2) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to his claim.  In this case the veteran claims entitlement to 
an earlier effective date for a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities.  The claims folder contains all prior medical 
records upon which prior rating decisions were based granting 
a combined 90 percent disability rating for the veteran's 
service-connected disorders.  The grant of TDIU by the RO in 
an April 2000 rating decision was based on these prior 
medical records and the combined service connected disability 
evaluation, as well as upon the veteran's contention that 
these service-connected disabilities had rendered him 
unemployable.  The issue of current unemployability is not 
presently disputed because the RO has already made a 
favorable determination on that question.  The Board is 
satisfied that all available evidence which may be of 
assistance to the veteran in his current claim for an earlier 
effective date for an award of TDIU has already been obtained 
and associated with the claims folder. The VA has therefore 
satisfied its duties to notify and to assist the appellant in 
this case.  Veterans Claims Assistance Act of 2000.  

The effective date for the grant of a total rating based on 
individual unemployability due to service connected 
disabilities is governed by the laws determining the 
effective dates for granting increased rating claims.  The 
effective date for an increased rating claim is generally the 
date of receipt of the claim.  If, however, the claim is 
filed within one year of the date that the evidence shows 
that an increase in disability has occurred, the effective 
date is the earliest date as of which an increase is 
factually ascertainable.  38 C.F.R. § 3.400(o) (2000).

At the time of the October 1993 Board decision and currently, 
the veteran was service connected for a low back disorder, 
rated 40 percent disabling; enucleation of the left eye, 
rated 40 percent disabling; right ulnar neuropathy, rated 40 
percent disabling; residuals of fracture of the maxilla, 
rated 20 percent disabling; residuals of a shell fragment 
wound to the right scapula, rated 10 percent disabling; 
residuals of a shell fragment wound to the right arm, rated 
10 percent disabling; residuals of a shell fragment wound to 
the right thigh, rated 10 percent disabling; residuals of a 
shell fragment would to the left thigh, rated 10 percent 
disabling; residuals of a shell fragment wound to the right 
groin and abdomen, rated 10 percent disabling; disfiguring 
scar of the left orbital region, rated 10 percent disabling; 
headaches due to a temporal mandibular joint (TMJ) disorder, 
rated 10 percent disabling; fracture of the floor of the 
orbit and antrum, rated noncompensably disabling; residuals 
of laceration of the right elbow, rated noncompensably 
disabling; post-operative scar of the iliac region, rated 
noncompensably disabling; and post-operative limitation of 
TMJ articulation, rated noncompensably disabling.  A 
bilateral factor was added for the veteran's shell fragment 
wounds of the left and right thighs.  The veteran has also 
been entitled to special monthly compensation under 38 
U.S.C.A. § 1114 (k) (West 1991) (formerly 38 U.S.C. § 314 
(k)) for anatomical loss of one eye.  The veteran's service-
connected disabilities have been evaluated in combination as 
90 percent disabling since 1949.  The method for combining 
ratings of disabilities is explained in 38 C.F.R. § 4.25 
(2000).  

The record reflects that the veteran presented an informal 
claim for individual unemployability (IU) with a statement 
received on January 31, 2000, informing that he was 
"requesting a re-evaluation for individual 
unemployability."  Upon receipt of that informal claim for 
IU benefits on January 31, 2000, the RO provided the veteran 
with an IU claim form, which he submitted to the RO in March 
2000.  By an April 2000 rating decision, the RO granted a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities effective from 
the January 31, 2000 date of the veteran's submission of an 
informal request for that benefit.  

In the October 1993 Board decision, the Board determined that 
an increased rating for a low back disorder, then rated 40 
percent disabling, was not warranted, and that an increased 
rating for residuals of fracture of the maxilla, then rated 
20 percent disabling, was also not warranted.  In response, 
on December 14, 1993, the veteran submitted a motion for 
reconsideration of the Board decision, arguing, in part, that 
"the issue of individual unemployability should have been 
reasonably inferred."  The veteran further stated at that 
time that he had not worked since he was 65 years old because 
he could no longer endure working for a living.  The 
veteran's service discharge document which was of record in 
December 1993 revealed that he was born on February [redacted], 1919 
and, as such, would have been 65 years old on February [redacted], 
1984.  In a response from the Deputy Vice Chairman of the 
Board in March 1994, the motion for reconsideration was 
denied.  

The Board observes, however, that statements contained within 
the veteran's December 14, 1993 motion for reconsideration 
constituted a claim for a total rating for compensation 
purposes based on individual unemployability.  That claim 
remained in open status until the RO decision granting the 
TDIU claim in April 2000.  The veteran in his December 14, 
1993 motion also effectively expressed that he was 
unemployable due to his service-connected disabilities.  When 
the RO granted a TDIU effective January 31, 2000, it did not 
elect to develop the medical record, but granted the benefit 
on the basis of the claim and the existing medical record.  
The issue now before the Board turns essentially on the date 
of receipt of the claim for the TDIU.  That date is December 
14, 1993.  Accordingly, an effective date of December 14, 
1993 for the award of TDIU, which is the date of receipt of 
the initial claim for an award of TDIU, is warranted.  
38 U.S.C.A. § 5010 (a), (b) (2) (West 1991 and Supp 2000); 
38 C.F.R. § 3.400 (o) (2) (2000). 

The Board observes that the claims folder contains no medical 
record dated from the year prior to December 14, 1993 (and 
contains no record intimating the existence any such medical 
record during that one-year period) which provided a medical 
finding or opinion of increased severity in any of the 
veteran's service-connected disabilities, or which suggested 
that the veteran was unemployable due to his service-
connected disabilities.  Hence assignment of an effective 
date for an award of TDIU prior to December 14, 1993, is not 
warranted on the basis of factual ascertainability of 
unemployability due to service connected disabilities in the 
year prior to that date of claim.  The Board also notes that 
the claims folder contains no medical statement assessing 
unemployability (other than with respect to periods of 
hospitalization or convalescence following illness or 
surgery) which might create an informal claim for TDIU prior 
to December 14, 1993.  Accordingly, the Board determines that 
an effective date earlier than the December 14, 1993 date 
herein assigned for a grant of TDIU is not warranted.  
38 C.F.R. § 3.400(o)(2).


ORDER

Entitlement to an earlier effective date of December 14, 
1993, for an award of a total rating for compensation 
purposes based on individual unemployability is granted, 
subject to the law and regulations governing the payment of 
monetary awards. 


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 

